Citation Nr: 0723300	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-07 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury with degenerative joint disease, currently 
rated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of right 
ankle fracture, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for right knee 
degenerative arthritis, currently rated as 10 percent 
disabling.

4.  Entitlement to service connection for a psychiatric 
disorder.

5.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from January 1986 to 
January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Chicago, 
Illinois, RO, as well as an April 2006 rating decision of the 
Cleveland, Ohio, RO.  The case is under the jurisdiction of 
the Chicago RO.  

In July 2004, the veteran withdrew his appeal for an 
increased rating for a hernia disability.  As such, this 
matter is no longer before the Board. 

The veteran has filed numerous claims for entitlement to 
reimbursement of medical expenses.  It appears that these 
claims have not been addressed by the RO and are not on 
appellate review.  These matters are REFERRED to the RO for 
any appropriate action, in the first instance.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

An April 2006 rating decision denied, among other things, the 
veteran's claims for entitlement to an increased rating for a 
right knee disability, service connection for a psychiatric 
disorder, and entitlement to TDIU benefits.  The Board finds 
that subsequent letters received in May 2006, June 2006, July 
2006, and August 2006, when considered together, indicate the 
veteran's disagreement with RO's denial of the above 
benefits.  A Statement of the Case (SOC) has not yet been 
issued.  The Board instructs the RO that these issues remain 
pending in appellate status (see 38 C.F.R. § 3.160(c) (2006)) 
and require further action.  Manlincon v. West, 12 Vet. App. 
238, 240 (1999); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
19.26 (2006).  In this regard, it is noteworthy that the 
claim is not before the Board at this time and will only be 
before the Board if the veteran files a timely substantive 
appeal.

A letter from the Social Security Administration (SSA), dated 
in October 2006, and received in January 2007, indicates that 
the veteran was found medically disabled.  The RO has not 
obtained the veteran's SSA records.  Any medical evidence SSA 
relied on in making their determination may be pertinent to 
the issues on appeal.  Therefore, SSA records must be 
obtained prior to further consideration of these claims.  

The last VA medical examination of record evaluating the 
veteran's right ankle and left knee disorders is dated in 
September 2005.  An August 2006 letter from the veteran's 
private physician notes the veteran's need for increased use 
of narcotics for pain management.  The RO has not considered 
this letter.  Given that it has been approximately two years 
since the last VA examination, and given the need for 
increased narcotics use, the Board finds that a current VA 
examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should issue an appropriate SOC 
in the matter of entitlement to 
service connection for a psychiatric 
disorder, an increased rating for 
right knee arthritis, and TDIU 
benefits.  The veteran must be advised 
of the time limit for filing a 
substantive appeal.  38 C.F.R. § 
20.302(b) (2006).  Then, only if the 
appeal is timely perfected, these 
issues are to be returned to the Board 
for further appellate consideration, 
if otherwise in order.

2.	The RO should take the appropriate 
measures to obtain the veteran's SSA 
records, to include any associated 
medical records.  All efforts to 
obtain federal records should be fully 
documented, and the federal facility 
must provide a negative response if 
records are not available.

3.	Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination(s) to determine the 
severity of the left knee and right 
ankle disorders, to include any 
associated post-operative scars.  All 
indicated tests and studies are to be 
performed.   Prior to the 
examination(s), the claims folder must 
be made available to each physician 
for review of the case.  The veteran, 
in accordance with the latest AMIE 
sheet for evaluating knee and ankle 
disorders, as well as scars, is to 
provide a detailed review of the 
veteran's history, current complaints, 
and the severity of each disorder.  
The examiner must provide a clear 
explanation for each finding and 
opinion expressed. 

4.	Thereafter, the RO should readjudicate 
the appealed issues based on all the 
evidence of record.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should 
be provided a supplemental SOC and an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

